H63-I5
                                  ELECTRONIC RECORD




COA #      03-14-00313-CR                          OFFENSE:        22.02


           Kirt Allen Esthay a/k/a Kirt Allen
           Estay a/k/a Kirt Estay v. The State
STYLE:     of Texas                                COUNTY:         Concho

COA DISPOSITION:        AFFIRMED                   TRIAL COURT:    119th District Court



DATE: 3/31/15                       Publish: NO    TC CASE #:      DAS-13-01849




                          IN THE COURT OF CRIMINAL APPEALS


          Kirt Allen Esthay a/k/a Kirt Allen
          Estay a/k/a Kirt Estay v. The State of
STYLE:    Texas                                         CCA#:
                                                                        463-/5'
         PEP SE                        Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

                                                        JUDGE:

DATE:      ±   //<?i/?-t7JT                             SIGNED:                           PC:

JUDGE:          f^\_ LttSls^^-,                         PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:



                                                                              ELECTRONIC RECORD